Case: 20-40401      Document: 00515808382         Page: 1    Date Filed: 04/05/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 5, 2021
                                   No. 20-40401                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ivan T. Navarro-Jusino,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                              No. 4:19-CR-192-1


   Before King, Smith, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Ivan Navarro-Jusino defrauded D.S. The district court determined
   that the particulars of this case justified a much higher sentence than the
   guideline range. On appeal, Navarro-Jusino claims that the resulting sen-
   tence is substantively unreasonable. We affirm.

                                         I.
          Navarro-Jusino extracted about $500,000 from D.S., his life’s sav-
   ings, by telling him, as the indictment alleged, that he would invest his money
   in a “high-performing fund called Blueshare Capital Fund.” But there was
Case: 20-40401      Document: 00515808382            Page: 2   Date Filed: 04/05/2021




                                      No. 20-40401


   no investment fund—Navarro-Jusino was knowingly defrauding D.S. He
   “did not invest [D.S.’s money] in any type of fund, but instead used, con-
   sumed, spent, and transferred the funds for his own purposes.” Navarro-
   Jusino “spent the funds on personal expenses such as tickets to a professional
   football game, a trip to Puerto Rico, and for purchasing personal items such
   as a vehicle, jewelry, electronics, a car stereo, and furniture.” And, while
   depleting D.S.’s savings through those expenditures, Navarro-Jusino
   emailed him fake account statements reflecting growth in his investment.
          Eventually, D.S. asked to withdraw some of his money. At first,
   Navarro-Jusino demurred, making up a story about the funds’ being frozen
   because of a whistleblower complaint; eventually, he stopped responding to
   D.S. entirely. At that point, D.S. went to the FBI; Navarro-Jusino confessed
   when the FBI confronted him.
          Navarro-Jusino pleaded guilty to one count of wire fraud in violation
   of 18 U.S.C. § 1343. At sentencing, D.S. gave a victim impact statement,
   explaining that Navarro-Jusino had taken his entire life’s savings, which
   forced him to sell his possessions and live in government housing. The court
   explained to D.S. that actually getting paid restitution was rare in cases like
   his and asked what he wanted. D.S. responded, “I hope he gets enough
   where . . . I’ll feel justified in your sentencing.”
          At that point, the district court informed the parties that it was consid-
   ering an upward variance and gave the parties an opportunity to comment.
   Navarro-Jusino asked for a within-guidelines sentence so that he could make
   money to pay restitution; he noted that the court could monitor that during
   supervised release. The government said that it was not opposed to an
   upward variance.
          When Navarro-Jusino addressed the court, he apologized but framed
   what he’d done as “misus[ing] funds” and making a “mistake,” by




                                            2
Case: 20-40401        Document: 00515808382              Page: 3       Date Filed: 04/05/2021




                                         No. 20-40401


   “mingl[ing] business with personal on that account.” He pointed out that he
   used the money to invest in a gym, which failed. The government and D.S.
   responded that he didn’t have permission to invest the money in anything
   besides the Blueshare Capital Fund, so that too was fraud. Navarro-Jusino
   finished by promising to pay D.S. back. After that colloquy, the district court
   sentenced Navarro-Jusino to 120 months (an 87-month upward variance),
   plus three years’ supervised release and restitution of $482,000.1 Navarro-
   Jusino contends that the sentence is substantively unreasonable.

                                               II.
           Whether inside or outside the guideline range, a sentence must be
   reasonable in light of the factors in 18 U.S.C. § 3553(a). See United States v.
   Hernandez, 633 F.3d 370, 375 (5th Cir. 2011). We review a district court’s
   determination that a sentence is reasonable for abuse of discretion. United
   States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).2 An above-guidelines
   sentence is unreasonable if “it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing


           1
             The presentence investigation report (“PSR”) identified a base offense level of 7
   under U.S.S.G. § 2B1.1(a)(1) with a 12-point enhancement under U.S.S.G. § 2B1.1(b)-
   (1)(G) for a criminal scheme causing a financial loss of $250,000 to $500,000. There was
   a 2-point enhancement per U.S.S.G. § 2B1.1(b)(2)(A)(iii) for inflicting a severe financial
   hardship. Navarro-Justino received a 3-point reduction for acceptance of responsibility and
   timely notification under U.S.S.G. § 3E1.1(a) and (b). The net offense level was 18. The
   PSR assigned one criminal history point for Navarro-Jusino’s Florida conviction for grand
   theft, yielding Criminal History Category I. The resulting guideline range was 27 to 33
   months.
           2
              Arguably, Navarro-Jusino has failed to preserve some of his particular arguments
   for why his sentence is substantively unreasonable. If so, review of those contentions would
   be for plain error. Warren, 720 F.3d at 326. But we need not resolve the standard of review
   if Navarro-Jusino cannot prevail even on abuse-of-discretion review. See United States v.
   Holguin-Hernandez, 955 F.3d 519, 520 n.1 (5th Cir. 2020) (per curiam).




                                                3
Case: 20-40401         Document: 00515808382              Page: 4       Date Filed: 04/05/2021




                                          No. 20-40401


   the sentencing factors.” United States v. Diehl, 775 F.3d 714, 724 (5th Cir.
   2015).
            Navarro-Jusino offers three reasons that his sentence is substantively
   unreasonable. First, he contends that the sentence is too long and is therefore
   “greater than necessary[] to comply with the purposes set forth in”
   § 3553(a). He points out that “a major departure [from the guideline range]
   should be supported by a more significant justification than a minor one.”
   Gall v. United States, 552 U.S. 38, 50 (2007). Navarro-Jusino is correct that
   an eighty-seven-month variance is large, but it is neither unprecedented nor
   unjustified in his case. The district court based the variance on the devastat-
   ing impact Navarro-Jusino’s crime had on D.S. Given that his crime took
   D.S.’s whole life’s savings, forcing him to live off of government assistance
   for the rest of his life, that seems worthy of a large upward variance.3 The
   court also relied on the need to deter Navarro-Jusino from future crimes and
   to promote respect for the law. Given the colloquy in which Navarro-Jusino
   framed his crime—essentially pure theft—as a mistake and tried to play off
   parts of it as bad business decisions, that too justifies a large variance.
   Further, Navarro-Jusino’s above-guidelines sentence is far less than the
   twenty-year statutory maximum in § 1343. That is enough to conclude that
   the court did not abuse its discretion purely based on the length of the
   sentence.4



            3
             It’s of no import that the guidelines already included a two-point enhancement,
   because D.S.’s retirement savings were the money at issue. Even where the guidelines
   account for a fact, “the sentencing court is free to conclude that the applicable Guidelines
   range gives too much or too little weight to one or more factors, and may adjust the sentence
   accordingly under § 3553(a).” United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.
   2008) (per curiam) (quotation omitted).
            4
            This variance, though large, is not unprecedented. See United States v. Smith,
   417 F.3d 483, 492 & n.40 (5th Cir. 2005) (noting cases with variances of 169 and 113




                                                4
Case: 20-40401         Document: 00515808382              Page: 5       Date Filed: 04/05/2021




                                          No. 20-40401


           Second, Navarro-Jusino avers that “the district court gave the recom-
   mended Guideline range insufficient weight.” Indeed, one factor district
   courts must consider “is the sentence established by the guidelines.” United
   States v. Gutierrez-Hernandez, 581 F.3d 251, 256 (5th Cir. 2009); see also
   § 3553(a)(4) (listing the guideline range as a relevant factor). But Navarro-
   Jusino’s only evidence that the district court gave the guideline range insuf-
   ficient weight is the length of the sentence. In fact, the court was aware of
   the range and explicitly explained why he did not believe it was an appropriate
   sentence in this case. There’s no reason to think it abused its discretion in
   choosing how much weight to give that factor, though Navarro-Jusino surely
   wanted it to be given more.
           Third, Navarro-Jusino asserts that the court improperly considered
   its experience with prior cases in evaluating the likelihood he’d be able to pay
   restitution.5 But previous defendants’ failure to pay wasn’t the sole reason
   that the court also thought Navarro-Jusino would fail to pay. The court made
   an individualized assessment of the likelihood that Navarro-Jusino would pay
   restitution, informed in part by its experience with prior cases. Not only is it
   permissible for a court to draw on its experience to inform its view of the case,
   but it’s expected. At bottom, the court determined that Navarro-Jusino’s
   promise to pay was not credible in light of his fraud. That determination was
   not an abuse of discretion.
           AFFIRMED.




   months).
           5
             Navarro-Jusino has not contended that the district court is completely prohibited
   from considering the likelihood of paying restitution. That issue is therefore forfeited. See
   Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“A party who inadequately briefs an
   issue is considered to have abandoned the claim.”).




                                                5